Title: To Alexander Hamilton from Maturin Livingston, [20 January 1796]
From: Livingston, Maturin
To: Hamilton, Alexander



[New York, January 20, 1796]
Sir

I this moment received your note of the 18th instant, and do not hesitate to give it an immediate answer. It is so long since the conversation alluded to in it took place, (and in which many of the company joined) that I can not now charge my memory with all that then passed. I well remember however generally, that the procedure of the town meeting at New York on the subject of the treaty, and what succeeded it relative to yourself Commodore Nicholson and me, occupied a considerable part of that conversation. The Manner in which the altercation between yourself and me was introduced, I have been informed has been related to you by Mr B Livingston. The relation must remove every impression of my having introduced the subject, nor have I any recollection of commenting upon it in the way you have been informed.
I am Sir   Your Humble Servt.

Maturin LivingstonJany 20th 1796
Alexander Hamilton Esqr

